        Case 1:21-cv-01257-BAM Document 4 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON NAVARRO LUPERCIO,                            No. 2:21-cv-1448 KJN P
12                       Plaintiff,
13           v.
14    THE PEOPLE OF THE STATE OF                         ORDER
      CALIFORNIA, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants. The

20   alleged violations took place in Tulare County, which is part of the Fresno Division of the United

21   States District Court for the Eastern District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

25   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

26   forma pauperis.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. This action is transferred to the United States District Court for the Eastern District of
                                                        1
         Case 1:21-cv-01257-BAM Document 4 Filed 08/19/21 Page 2 of 2


 1   California sitting in Fresno; and

 2            2. All future filings shall reference the new Fresno case number assigned and shall be

 3   filed at:
                            United States District Court
 4                          Eastern District of California
                            2500 Tulare Street
 5                          Fresno, CA 93721
 6   Dated: August 18, 2021
 7

 8

 9   lupe1448.22

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
